                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 ROBERT A. TAYLOR,

              Plaintiff,
                                                    No. 13 CV 4597
         v.
                                                    Judge Manish S. Shah
 CITY OF CHICAGO,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

      Chicago police officers detained Robert Taylor because an investigative alert

in the system said there was probable cause to arrest Taylor. But the alert should

have been canceled months earlier—he had been acquitted of the charge that led to

the alert and there was no basis to detain him. Taylor seeks to hold the City of

Chicago liable for his detention under 42 U.S.C. § 1983, but the City’s policies or

practices were not directly responsible for a constitutional violation here. On this

record, Taylor’s seizure was a one-time administrative failure to follow a

constitutional policy. The City’s motion for summary judgment is granted, and

Taylor’s motion is denied.

I.    Legal Standard

      A party moving for summary judgment must show there is no genuine dispute

about any material fact and that it is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56. The moving party must demonstrate that, after construing all facts and

drawing all reasonable inferences in favor of the nonmovant, Laborers’ Pension Fund
v. W.R. Weis Co., Inc., 879 F.3d 760, 766 (7th Cir. 2018), a reasonable jury could not

return a verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). Or, the moving party must show that the nonmoving party has failed

to establish an essential element of his claim and could not carry his burden of proof

at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). These standards apply

equally to cross-motions for summary judgment. Blow v. Bijora, Inc., 855 F.3d 793,

797 (7th Cir. 2017). When evaluating cross-motions, I consider evidence from both to

ensure there is no material dispute. Torry v. City of Chicago, 932 F.3d 579, 584 (7th

Cir. 2019).

II.    Background

       Plaintiff Robert Taylor sued individual officers involved in the search of his

apartment, his arrest on gun charges, and his later detention after his acquittal. [94].1

He also sued the City of Chicago. Id. I bifurcated the individual and municipal claims.

[87]. The individual officers moved for summary judgment, and I granted their motion

in part. [231].

       As described in the first opinion and order, a confidential informant told

Chicago police officer Ricky Hughes that Taylor, a convicted felon, had a gun in his

apartment. Id. at 1. Hughes procured a warrant to search Taylor and the apartment

located at 645 West 62nd Street, Apartment 1S. Id. But the address of Taylor’s




1Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are from the CM/ECF header placed at the top of documents. Facts are largely taken from
responses to the parties’ statements of material facts, where the original facts and responses
are in one document. [300];[301].

                                              2
apartment, and the one that police actually searched, was 643 West 62nd Street,

Apartment 1N. Id. After officers searched the apartment and found a gun, an

investigative alert based on probable cause was issued for Taylor. Id. He was arrested

in June 2011, held in custody for several months, and tried for the crime of unlawful

use of a weapon. Id. The judge made note of the incorrect address on the search

warrant, quashed the arrest, and found Taylor not guilty. Id.

       A few months later, in December 2011, police officers detained Taylor again,

acting on the same investigative alert as before, and it took over an hour to clear up

the confusion and release him. Id.; [301] ¶ 28.

       There was probable cause for the search warrant, and it was valid because it

was obtained and executed in good faith despite its use of the wrong address. [231].

There was probable cause to arrest Taylor in June 2011, and Taylor could not

establish every element of his malicious prosecution claim. Id. Consequently, I

granted summary judgment in favor of all the individual defendants, except for one

count against Detective Joshua Weitzman because a genuine dispute existed as to his

responsibility for canceling the investigative alert, which led to Taylor’s second arrest

in December 2011. Id. at 23–24.

       The parties then turned to the bifurcated claims against the City of Chicago

and filed cross-motions for summary judgment. [287]; [290].2 The core remaining


2 The partial grant of summary judgment in favor of the individual officers effectively
narrowed the scope of Taylor’s Monell claims, so I limited each party to 40 statements of fact
and 20 additional facts. [278]. I prohibited extra pages and restricted reply briefs to eight
pages. Id. Taylor submitted 47 facts instead of 40. [300]. He filed 40 additional facts—twice
the amount allowed—that duplicate facts from his 56.1 statement. [300]; [302]. His reply
brief exceeds eight pages. [307]. The City did not respond to Taylor’s additional facts, [302],
                                              3
claim is about the Chicago Police Department’s investigative alert policy. Before

investigative alerts, the CPD implemented a “stop order” policy. [300] ¶¶ 4, 9. A “stop

order” alerted officers that 1) an investigating unit wanted to talk to a specific

individual if that individual happened to be arrested or 2) an arrest warrant was on

file for a particular individual. Id. ¶¶ 10–11. The computer record of the arrest

warrant automatically expired within a week. Id. ¶ 12.

       The stop-order policy was replaced by an “investigative alert” policy in March

2001. Id. ¶ 9.3 The policy that was in effect at the time of Taylor’s arrest allowed two

types of investigative alerts: one with probable cause to arrest and one without. [301]

¶ 11. The alert for Taylor was the former. [300] ¶¶ 35–36. Incorporating a probable-

cause determination into the alert system reduced the CPD’s need to obtain arrest

warrants from judges. Id. ¶¶ 17–18. The alerts went into a criminal history records

system that police officers used to run background checks. Id. ¶ 14. The policy

required officers to take any individual with a probable cause alert into custody. Id.

¶ 16. An alert could only be entered by a Bureau of Investigative Services member4



or submit additional facts in response to Taylor’s motion. Taylor’s seven extra statements of
fact, all his additional facts, and the extra pages in his reply brief are stricken, and any
argument made in the excess pages is forfeited. See McCurry v. Kenco Logistics Servs., LLC,
942 F.3d 783, 787 (7th Cir. 2019) (“[W]e have repeatedly held that district judges may strictly
enforce local summary-judgment rules.”). Taylor’s counsel, Irene Dymkar, shall also file a
written statement explaining why she should not be sanctioned for not complying with the
court order setting the limits on the number of pages and facts.
3 Although Taylor objects to the City’s citation to the Special Order that implemented the
investigative alert policy, [301] ¶ 10, Taylor himself cites to the same Special Order, [300]
¶ 3, and there is no dispute that it is a true and accurate copy. I do not address Taylor’s other
evidentiary objections because they do not concern material facts.
4The bureau has now been split into two: Bureau of Detectives and Bureau of Organized
Crime. [300] ¶ 13.

                                               4
that was responsible “for follow-up investigation” and had to be approved by a BIS

supervisor. Id. ¶ 14. The BIS member and supervisor were not, however, required to

be involved in the investigation or have any first-hand information about the

probable-cause determination. Id. ¶ 15.

         Initially, investigative alerts automatically expired in six months. Id. ¶ 8. This

policy changed to an auditing process. Id. Instead of automatically expiring,

investigative alerts would be audited every 28 days to purge alerts no longer needed.

Id. ¶¶ 8, 19.5 It was the responsibility of any BIS sergeant or above to ensure

investigative alert requests were “updated or canceled as necessary” and that

investigative alert files were audited every 28 days to ensure the requests on file were

canceled when the subject had been apprehended or the alert was no longer needed.

Id. ¶ 20; [301] ¶ 13. BIS detectives were also required to notify supervisors when an

investigative alert needed to be updated or canceled. [301] ¶ 15.

         In 2011, at the time of Taylor’s arrest, thousands of investigative alerts were

inputted into the system. Id. ¶ 17. The parties dispute whether any audits took place

that year, [300] ¶ 21, but there were no records of any audit completed in 2011, no

written criteria for performing audits, and no records demonstrating lieutenants

were held accountable for conducting audits. Id. The department had started

discussing better recordkeeping practices, like maintaining electronic, instead of

paper, records. Id. ¶ 23. As of March 2019, there were hundreds, if not thousands, of

open investigative alerts still in filing cabinets. Id. ¶ 26.


5   The parties dispute the reason behind the policy change. [300] ¶ 19.

                                                5
       In Taylor’s case, Detective Weitzman was the BIS member who inputted the

investigative alert. Id. ¶ 35. While Weitzman did not have first-hand knowledge of

Officer Hughes’s probable-cause determination and was not involved in the

investigation, Weitzman concluded there was probable cause to arrest because Taylor

was a convicted felon, he was named in a search warrant, and a gun had been

recovered from his apartment. Id. ¶¶ 33, 36. The alert was approved by a BIS

supervisor, whom Weitzman did not know and also was not involved in Taylor’s case.

Id. ¶¶ 37–38. Weitzman’s responsibility to cancel the alert is a matter of some

dispute, see [231] at 24, but there is evidence that after Taylor was acquitted in

November 2011, it was Weitzman’s responsibility to cancel the alert. [300] ¶ 40; [301]

¶ 23. The following month, Taylor was arrested again on the same investigative alert.

[301] ¶ 26. Another detective eventually canceled it. [231] at 23. Taylor has no other

examples of arrests based on stale investigative alerts.

III.   Analysis

       Taylor experienced a constitutional injury when he was seized without

probable cause in December 2011, but more is required to hold the City liable under

§ 1983.

       Municipalities are liable under § 1983 when they are directly responsible for

the constitutional deprivation. Monell v. Dep’t of Soc. Servs. of City of New York, 436

U.S. 658, 694 (1978). A plaintiff must prove three elements: “(1) a municipal action,

which can be an express policy, a widespread custom, or an act by an individual with

policy-making authority; (2) culpability, meaning, at a minimum, deliberate conduct;



                                          6
and (3) causation, which means the municipal action was the ‘moving force’ behind

the constitutional injury.” Ruiz-Cortez v. City of Chicago, 931 F.3d 592, 598 (7th Cir.

2019) (citing Bd. of Cty. Comm’rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 404–07

(1997)), reh’g and suggestion for reh’g en banc denied (Sept. 16, 2019). Monell does

not subject municipalities to liability for the misconduct of employees under a theory

of respondeat superior. Ruiz-Cortez, 931 F.3d at 599.

      The apartment search and Taylor’s June 2011 arrest were supported by

probable cause to believe Taylor committed a crime and did not violate the

Constitution, [231] at 10–23, which means Taylor cannot prove an essential element

of a Monell claim based on the City’s “John Doe” warrant and investigative alert

policies. The City’s motion for summary judgment on these two issues is granted.

      That leaves Taylor’s claim that his December 2011 detention was

unconstitutional and caused by a municipal policy. One instance of an express policy

causing a constitutional injury when enforced suffices to establish municipal liability.

Calhoun v. Ramsey, 408 F.3d 375, 379–80 (7th Cir. 2005); see also Glisson v. Indiana

Dep’t of Corr., 849 F.3d 372 (7th Cir. 2017) (en banc), cert. denied sub nom. Corr. Med.

Servs., Inc. v. Glisson, 138 S. Ct. 109 (2017). In contrast, an express policy that is

constitutionally valid on its face but omits certain details, or an implied policy of

inaction, is treated like a widespread custom or practice and requires more evidence

than a single incident to establish culpability and causation between the omissions

in the policy and the constitutional deprivation. Calhoun, 408 F.3d at 380 (citing City




                                           7
of Okla. v. Tuttle, 471 U.S. 808, 824 (1985)).6 This evidentiary requirement ensures

the policy itself is the problem, not a random event. Calhoun, 408 F.3d at 380. If the

municipality has acquiesced to the outcome of the policy multiple times, a jury could

infer that the gaps in the policy caused the constitutional injury and the municipality

acted with deliberate indifference. Id. Only under a narrow set of circumstances is

evidence of one incident enough to justify the requisite inferences of culpability and

causation: where a constitutional violation is a “highly predictable consequence” of

the policy omission. Id. at 381 (citing Brown, 520 U.S. at 409–10).

       Taylor argues that the investigative alert policy violates the Fourth

Amendment’s       prohibition     against     warrantless     arrests     and    is   facially

unconstitutional. But the Fourth Amendment permits warrantless arrests supported

by probable cause, United States v. Haldorson, 941 F.3d 284, 290 (7th Cir. 2019), and

under the policy, an investigative alert to arrest must be based on probable cause.

[301] ¶ 11. The initial officer’s probable-cause determination is then imputed to other

CPD officers aware of the alert. Taylor argues that the collective knowledge doctrine

applies to “police officers working closely together to rely on information actually

communicated.” [294] at 10. But the doctrine also applies to police bulletins, when

information from one jurisdiction is relayed to officers in another jurisdiction to



6 The City argues that Taylor failed to show a widespread practice regarding investigative
alerts. [288] at 11. Taylor counters that he is not alleging a widespread practice but rather a
constitutional violation based on an express or implied policy theory. [303] at 13. According
to Taylor, the CPD’s policy was “so full of holes, lack of coordination, and lack of
communication” that it led to Taylor’s constitutional violation. Id. at 14. Because the legal
analysis is the same for gaps in express policies as it is for widespread customs or practices,
the distinction is immaterial.

                                              8
coordinate investigations and apprehend fleeing suspects. United States v. Parra, 402

F.3d 752, 764 (7th Cir. 2005); see also United States v. Hensley, 469 U.S. 221, 231–33

(1985). The investigative alert system functions as a police bulletin broadcast within

a jurisdiction. See Banks v. Fuentes, 545 F. App’x 518, 521 (7th Cir. 2013) (“Police

officers may stop a vehicle based on a bulletin alone … . [T]he investigative alert

authorized Banks’s arrest because other officers already had made a determination

of probable cause.”) (internal citations omitted).7

       Taylor argues “there is a missing link” that undermines the application of the

collective knowledge doctrine when the BIS member or supervisor entering or

approving the alert is not required to talk with the initial officer who found probable

cause. [307] at 7. Yet the very purpose of the doctrine is to allow officers to impute

their knowledge to others that lack firsthand information. Parra, 402 F.3d at 764.

The probable cause to seize a person does not change based on how many people are

in the chain of communication between the initial officer and the arresting one.

Taylor does not argue that police bulletins can only be issued by dispatchers that

actually communicate with the officer that determined probable cause, and offers no




7Federal Rule of Appellate Procedure 32.1 permits citation to unpublished cases like Banks
v. Fuentes, 545 F. App’x 518 (7th Cir. 2013). Although not precedential, see U.S. Ct. of App.
7th Cir. Rule 32.1, Banks is correct—a detention triggered by an investigative alert based on
probable cause to suspect an individual of a crime does not violate the Fourth Amendment,
because the Constitution permits warrantless probable-cause arrests outside the home.

                                             9
evidence that investigative alerts materially differ from police bulletins. The CPD’s

policy is not inherently unconstitutional.8

       The policy to detain suspects based on probable cause was facially valid, but

its auditing requirement was poorly implemented. The policy required cancellations

of alerts and timely audits. [300] ¶ 20. But in 2011, there were thousands of

investigative alerts, yet no record of any audits or a paper trail of accountability. [301]

¶ 17; [300] ¶ 21. As of March 2019, the CPD did not appear to have an electronic

auditing system for the hundreds, if not thousands, of open investigative alerts. [300]

¶ 26. But this apparent sloppiness or incompetence cannot support municipal liability

under § 1983 unless it caused a constitutional violation more than once. Taylor

provides no other evidence of improper arrests based on stale investigative alerts

besides his own. For policies that are facially constitutional but contain certain

omissions, or amount to an implied policy of inaction, more than a single incident is

required to establish municipal liability. Calhoun, 408 F.3d at 379–80. “[A] written

policy that is facially constitutional, but fails to give detailed guidance that might

have averted a constitutional violation by an employee, does not itself give rise to

municipal liability.” Spiegel v. McClintic, 916 F.3d 611, 618 (7th Cir.) (quoting Szabla

v. City of Brooklyn Park., 486 F.3d 385, 392 (8th Cir. 2007)), cert. denied, 140 S. Ct.

51 (2019). Nor was Taylor’s injury a “highly predictable consequence” of the

investigative alert policy, which would only require evidence of a single incident. Had



8 An Illinois appellate court in People v. Bass, 2019 IL App (1st) 160640, held that Chicago’s
investigative alerts violate the Illinois Constitution, but its analysis rejected a federal
constitutional prohibition on investigative alerts and is therefore irrelevant here.

                                             10
the policy been followed as written, the alert on Taylor would have been cancelled, a

fact Taylor concedes. [294] at 12. By failing to offer any other examples of improper

arrests, Taylor lacks sufficient evidence to infer the policy itself demonstrated

deliberate indifference to his rights or caused his constitutional injury.9 The

investigative alert policy required probable cause and timely audits to prevent

unjustified seizures. The policy complied with the Fourth Amendment. At best, the

evidence demonstrates one instance of a policy violation. Taylor cannot carry his

burden of proof at trial to hold the City liable under § 1983.

IV.    Conclusion

       The City’s motion for summary judgment [287] is granted, and Taylor’s [290]

is denied. Plaintiff’s counsel’s explanation for why additional sanctions should not be

imposed for violating the limits on the number of pages and facts shall be filed by

January 22, 2020. A status hearing to discuss the remaining claim is set for January

30, 2020, at 9:30 a.m.




ENTER:

                                                  ___________________________
                                                  Manish S. Shah
                                                  United States District Judge
Date: January 8, 2020


9Irrespective of Weitzman’s potential individual liability, see Thomas v. Cook Cty. Sheriff’s
Dep’t, 604 F.3d 293, 305 (7th Cir. 2010), Taylor established that he suffered a constitutional
violation when he was arrested without probable cause (or a warrant) in December 2011. The
reasonableness of the arresting officers is irrelevant because there was no probable cause to
arrest Taylor for possession of a gun after his acquittal.

                                             11
